J-S80023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: W.A.M., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: W.A.M.

                                                     No. 444 MDA 2016


    Appeal from the Adjudication of Delinquency Entered February 23, 2016
                In the Court of Common Pleas of Adams County
               Juvenile Division at No: CP-01-JV-0000122-2015


BEFORE: LAZARUS, STABILE, and RANSOM, JJ.

MEMORANDUM BY STABILE, J.:                       FILED JANUARY 13, 2017

       Appellant, W.A.M., appeals from the February 23, 2016 adjudication of

delinquency. Because the juvenile court lacked jurisdiction, we vacate the

adjudication.1

       The juvenile court summarized the pertinent facts:

             [E]vidence at the [delinquency] hearing revealed that in
       April of 2012, W.A.M. babysat a 6-year-old female child (S.H.).
       At the time, W.A.M. was 17 years old. According to S.H., W.A.M.
       took off his clothes, laid in bed with her, grabbed her hand, and
       tried to make her touch his ‘private part.’ On an anatomical
       photo, S.H. circled the male penis as the area being referred to
       by the words ‘private part.’ S.H. also testified that he touched
____________________________________________


1
   Normally, the adjudication of delinquency is not a final, appealable order.
Commonwealth v. Kiker, 432 A.2d 1115, 1116 (Pa. Super. 1981). Rather,
the juvenile must await the juvenile court’s order of disposition. Under the
unique circumstances of this case, however, the adjudication was the
juvenile court’s final pronouncement on the matter.
J-S80023-16


     her ‘private part’ defining the reference as the area she used for
     going to the bathroom.         On an anatomical drawing, she
     identified her ‘private part’ as her genital area. Although she
     could not identify whether he touched her private part over or
     under her clothing, she claimed it ‘felt weird.’ She also indicated
     that she told him to stop on two occasions but he didn’t honor
     her request.

Juvenile Court Opinion, 6/2/16, at 1-2.

     Based on those facts, the juvenile court adjudicated Appellant

delinquent under 18 Pa.C.S.A. § 3126(a)(7)—indecent assault of a person

less than 13 years of age—at the conclusion of the February 23, 2016

adjudication hearing. Because Appellant was 21 years old on that date, the

juvenile court ordered W.A.M. to provide fingerprints and a DNA sample and

directed the Adams County Juvenile Probation Department to close the case.

The juvenile court did not proceed with a dispositional proceeding under

Rules 500-516 of the Rules of Juvenile Procedure.

     On appeal, W.A.M. challenges the sufficiency and weight of the

evidence supporting the adjudication.     Before we consider the merits we

must address a jurisdictional issue.       This court may raise issues of

jurisdiction sua sponte. Commonwealth v. Burks, 102 A.3d 497, 500 (Pa.

Super. 2014).

     By its own terms, the Juvenile Act applies to persons less than 21

years of age. 42 Pa.C.S.A. § 6302 (defining “Child”) and 6303(a)(1). Thus,

the juvenile court loses jurisdiction when the child reaches 21 years of age.

Commonwealth v. Monaco, 869 A.2d 1026, 1029 (Pa. Super. 2005),



                                    -2-
J-S80023-16


appeal denied, 880 A.2d 1238 (Pa. 2005). Indeed, Rule 630 of the Rules of

Juvenile Procedure requires the juvenile court to enter an order terminating

court supervision when the juvenile attains the age of 21. Pa.R.J.C.P. 630.

The Comment to Rule 630 provides: “The Juvenile Court has jurisdiction of

a delinquent child if the child is under twenty-one years and has committed

an act of delinquency prior to the age of eighteen.”          Pa.R.J.C.P. 630,

comment.

      In Monaco, the defendant was 22 years old when he was arrested for

crimes he committed when he was 15 years old.             Id. at 1027-28.   We

wrote: “[defendant] was twenty-two years old at the time he was arrested

for the relevant offenses.    Accordingly, [defendant] did not satisfy the

statutory definition of a child at that time, and he no longer fell within the

ambit of the juvenile justice system.”     Id. at 1029.    The Commonwealth

prevailed in its effort to try the defendant as an adult. Id. at 1029-30.

      Likewise, in Commonwealth v. Anderson, 630 A.2d 47, 48 (Pa.

Super. 1993), the defendant was arrested for crimes he committed at age

16, but fled. The defendant was arrested again at age 19, fled again, and

was finally apprehended at age 22.         Id. The Commonwealth sought to

recharge the defendant as an adult for the offenses he committed at age 16.

Id. The defendant argued the Commonwealth could not do so because the

defendant was a “child” under § 6302 of the Juvenile Act for purposes of the

offenses he committed when he was 16. This Court held that the defendant


                                     -3-
J-S80023-16


was not a child within the meaning of the Juvenile Act because he was 22

years old at the time the Commonwealth sought to recharge him. Id. at 49-

50. The Anderson Court noted that the defendant lost the protection of the

Juvenile Act by fleeing from justice for six years, and the Commonwealth

therefore prevailed in its effort to charge the defendant as an adult. Id. at

50.   The Monaco Court relied on Anderson, noting that “[a]bsent some

improper motivation for the delay, we conclude that Anderson is applicable.

Monaco, 869 A.2d at 1030.

      Instantly, the record reflects that police interviewed the victim on

October 23, 2014. The Commonwealth filed a written allegation (Pa.R.J.C.P

231) and delinquency petition (Pa.R.J.C.P. 330) on October 5, 2015.      The

juvenile court scheduled an adjudication hearing for November 3, 2015. On

October 16, 2015, the Commonwealth filed a motion to continue the hearing

because the Assistant District Attorney handling the case was unavailable on

November 3, 2015. The juvenile court granted the motion and rescheduled

the hearing for December 2, 2015.        On December 2, 2015, Appellant’s

counsel filed a motion to continue the hearing to February 23, 2016. The

motion noted that the ADA did not oppose the continuance.       The juvenile

court granted the motion and continued the hearing.     December 25, 2015

was Appellant’s twenty-first birthday.

      The record does not divulge the reason for the delay of nearly one

year between the police interview of the victim and the filing of the written


                                     -4-
J-S80023-16


allegation.    When the Commonwealth filed the written allegation in early

October, 2015, Appellant was only two and one-half months away from his

twenty-first birthday.    The hearing did not take place prior to Appellant’s

birthday because both parties filed unopposed motions for a continuance.

The record does not evidence any improper motive to avoid prosecution on

Appellant’s part, and the Commonwealth has not attempted to charge

Appellant as an adult.     Pursuant to § 6302, Monaco, and Anderson, the

juvenile court’s jurisdiction lapsed when Appellant reached his twenty-first

birthday.     We vacate the adjudication of delinquency because the juvenile

court lacked jurisdiction over Appellant on the date of the adjudicatory

hearing.

      Adjudication of delinquency vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2017




                                     -5-